 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEMARCUS GIVAN,                                   No. 1:16-cv-01019-DAD-SKO
12                       Petitioner,
13            v.                                        ORDER DENYING PETITIONER’S MOTION
                                                        FOR A CERTIFICATE OF APPEALABILITY
14    K. SANTORO, Warden,
                                                        (Doc. No. 25)
15                       Respondent.
16

17           On December 5, 2018, the undersigned adopted findings and recommendations issued by

18   the assigned magistrate judge, denying the petition for a writ of habeas corpus and declining to

19   issue a certificate of appealability. (Doc. No. 22.) Plaintiff subsequently appealed that ruling to

20   the Ninth Circuit Court of Appeals, and also filed the instant motion for a certificate of

21   appealability notwithstanding that the court had already declined to issue such a certificate. (Doc.

22   Nos. 24, 25.)

23           On September 27, 2019, the Ninth Circuit denied petitioner’s request for a certificate of

24   appealability after finding that the petitioner had not made a substantial showing of the denial of a

25   /////

26   /////

27   /////

28   /////
                                                        1
 1   constitutional right. (Doc. No. 28.) The court therefore reiterates its prior order, and denies

 2   petitioner’s motion. (Doc. No. 25.)

 3   IT IS SO ORDERED.
 4
        Dated:     September 30, 2019
 5                                                      UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
